         Case 5:21-cv-00436-SLP Document 11 Filed 08/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

IVAL RAY COLEMAN,                                )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      Case No. CIV-21-436-SLP
                                                 )
GARFIELD COUNTY DETENTION                        )
CENTER, et al.,                                  )
                                                 )
       Defendants.                               )

                                       ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered July 12, 2021 [Doc. No. 10]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED. Plaintiff is directed to make the initial payment of $8.14 within twenty-one

days from the date of this Order or this matter will be dismissed without prejudice.

       IT IS SO ORDERED this 13th day of August, 2021.
